MEMORANDUM **
California state prisoner Brain Tracey Hill appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition, challenging his conviction and sentence for battery on a police officer. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Hill contends that his constitutional rights were violated by the use of a stun-belt during trial. We conclude that the trial court properly determined that the use of the restraint was necessary. See Illinois v. Allen, 397 U.S. 337, 343, 90 S.Ct. 1057, 25 L.Ed.2d 353 (1970). Furthermore, HOI has not shown that he was prejudiced by wearing the restraint. See Gonzalez v. Pliler, 341 F.3d 897, 903 (9th Cir.2003). Accordingly, the state court’s decision was not contrary to or an unreasonable application of clearly established federal law. See 28 U.S.C. § 2254(d).
We construe HOl’s briefing of uncertified issues as a request to broaden the certificate of appealability. See 9th Cir. R. 22-1(e). So construed, the request is denied. See Hiivala v. Wood, 195 F.3d 1098, 1104-03 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.